UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2036


EMEKA EKE,

                Plaintiff - Appellant,

          v.

BANK OF AMERICA, NA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:09-cv-00488-RLW)


Submitted:   December 10, 2010            Decided:   December 23, 2010


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Emeka Eke, Appellant Pro Se. Michael E. Lacy, TROUTMAN SANDERS,
LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Emeka Eke appeals the district court’s order granting

summary judgment to the Bank of America, NA and dismissing his

complaint.     We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we affirm

for the reasons stated by the district court.                Eke v. Bank of

America,   NA,      3:09-cv-00488-RLW   (E.D.   Va.   Aug.   6,   2010).     We

dispense     with     oral   argument   because   the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                        2